Exhibit 10.14

EXECUTION VERSION

AMENDED AND RESTATED INVESTORS RIGHTS AGREEMENT

This AMENDED AND RESTATED INVESTORS RIGHTS AGREEMENT, dated as of April 13, 2010
(this “Agreement”), by and among METALS USA HOLDINGS CORP., a Delaware
corporation (the “Company”), and the HOLDERS that are parties hereto (the
“Holders,” and together with the Company, the “Parties”), amends and restates
that certain Investors Rights Agreement, dated as of May 17, 2005 (the “Original
Agreement”), by and among the Parties.

WHEREAS, the Holders and the Company desire to amend and restate the Original
Agreement in connection with the initial public offering of Common Stock (as
defined below) of the Company (the “IPO”).

WHEREAS, pursuant to Section 9(f) of the Original Agreement, the Original
Agreement may be amended with the written consent of the Company and the Holders
having the Required Voting Percentage (as defined in the Original Agreement).

WHEREAS, the Company and Holders having the Required Voting Percentage (as
defined in the Original Agreement) have, by executing and delivering this
Agreement, provided such written consent.

NOW, THEREFORE, in consideration of the premises and of the mutual consents and
obligations hereinafter set forth, the Parties hereto hereby agree as follows:

Section 1. Definitions.

As used in this Agreement:

“Adoption” has the meaning ascribed to such term in Exhibit A.

“Affiliate” of the Company or the Apollo Group means a Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Company or the Apollo Group, as applicable. As
used in this definition, the term “control,” including the correlative terms
“controlling,” “controlled by” and “under common control with,” means the
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
any partnership or other ownership interest, by contract or otherwise) of a
Person. The term “Affiliate” shall not include at any time any portfolio
companies of Apollo Management V, L.P. or its Affiliates, other than Flag
Intermediate Holdings Corporation, Metals USA, Inc. and their respective
subsidiaries.

“Affiliate” of a Holder (other than the Apollo Group) means: (a) any member of
the immediate family of an individual Holder, including parents, siblings,
spouse and children (including those by adoption); the parents, siblings,
spouse, or children (including those by adoption) of such immediate family
member, and in any such case any trust whose primary beneficiary is such
individual Holder or one or more members of such immediate family and/or such
Holder’s lineal descendants; (b) the legal representative or guardian of such
individual Holder or of any such immediate family member in the event such
individual Holder or any such



--------------------------------------------------------------------------------

immediate family member becomes mentally incompetent; and (c) any Person
controlling, controlled by or under common control with a Holder. As used in
this definition, the term “control,” including the correlative terms
“controlling,” “controlled by” and “under common control with,” means
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
any partnership or other ownership interest, by contract or otherwise) of a
Person. The term “Affiliate” shall not include at any time any portfolio
companies of Apollo Management V, L.P. or its Affiliates, other than Flag
Intermediate Holdings Corporation, Metals USA, Inc. and their respective
subsidiaries.

“Agreement” has the meaning ascribed to such term in the preamble.

“Apollo Group” means Apollo Investment Fund V, L.P., a Delaware limited
partnership, Apollo Overseas Partners V, L.P. and each of their respective
Affiliates.

“Apollo Registration Demand” has the meaning ascribed to such term in
Section 4(a)(i).

“Bankruptcy Event” means, with respect to any Management Holder: (a) such holder
shall voluntarily be adjudicated as bankrupt or insolvent; (b) such holder shall
consent to or not contest the appointment of a receiver or trustee for himself,
herself or itself or for all or any part of his, her or its property; (c) such
holder shall file a petition seeking relief under the bankruptcy, rearrangement,
reorganization or other debtor relief laws of the United States or any state or
any other competent jurisdiction; (d) such holder shall make a general
assignment for the benefit of his, her or its creditors; (e) a petition shall
have been filed against such Management Holder seeking relief under the
bankruptcy, rearrangement, reorganization or other debtor relief laws of the
United States or any state or other competent jurisdiction; or (f) a court of
competent jurisdiction shall have entered an order, judgment or decree
appointing a receiver or trustee for such Management Holder, or for any part of
his, her or its property, and such petition, order, judgment or decree shall not
be and remain discharged or stayed within a period of sixty (60) days after its
entry.

“Board” means the Board of Directors of the Company and any duly authorized
committee thereof. All determinations by the Board required pursuant to the
terms of this Agreement to be made by the Board shall be binding and conclusive.

“Cause” means, with respect to the termination of employment of any Management
Holder by the Company or any of its subsidiaries: (a) if such Management Holder
is at the time of termination a party to an employment agreement with the
Company or any of its subsidiaries that defines such term, the meaning given to
such term therein; (b) otherwise if such Management Holder is at the time of
termination a party to an Award Agreement under the 2005 Metals USA, Inc. Stock
Option Plan, the meaning given to such term therein; and (c) in all other cases,
the termination by the Company or any of its subsidiaries of a Management
Holder’s employment based on such Management Holder’s (i) commission of a felony
or an act of moral turpitude; (ii) a willful commission or omission of an act of
dishonesty involving the Company; (iii) a material non-curable breach of such
Management Holder’s obligations hereunder or under any other agreement entered
into between such Management Holder and the Company or any of its subsidiaries
or Affiliates, including any willful misconduct that can be expected to cause

 

2



--------------------------------------------------------------------------------

material harm to the Company or its business reputation; or (iv) a failure by a
Management Holder to cure a material breach of his obligations hereunder or any
other agreement entered into between a Management Holder and the Company or any
of its Affiliates within 30 days after such breach.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” means the common stock of the Company, par value $.01 per share.

“Company” has the meaning ascribed to such term in the preamble.

“Control Disposition” means a Disposition by the Apollo Group that would have
the effect of transferring to a Person or Group that is not an Affiliate of the
Apollo Group or a portfolio company of any members of the Apollo Group (other
than Flag Intermediate Holdings Corporation, Metals USA, Inc. or their
respective subsidiaries), a number of shares of Common Stock or common stock of
Metals USA, Inc. such that, following the consummation of such Disposition, such
Person or Group possesses the voting power to elect a majority of the Board
(whether by merger, consolidation or sale or transfer of Common Stock).

“Demand Notice” has the meaning ascribed to such term in Section 4(a)(i).

“Disability” means, with respect to each Management Holder, that the Management
Holder: (a) is unable to engage in any substantial gainful activity by reason of
any medically determinable physical of mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or (b) is, by reason of any medically determinable physical of
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident or health plan covering employees of the Company.

“Disposition” means any direct or indirect transfer, assignment, sale, gift,
pledge, hypothecation or other encumbrance, or any other disposition, of Common
Stock (or any interest therein or right thereto) or of all or part of the voting
power (other than the granting of a revocable proxy) associated with the Common
Stock (or any interest therein) whatsoever, or any other transfer of beneficial
ownership of Common Stock whether voluntary or involuntary, including, without
limitation (a) as a part of any liquidation of a Management Holder’s assets, or
(b) as a part of any reorganization of a Management Holder pursuant to the
United States or other bankruptcy law or other similar debtor relief laws.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Fair Market Value” means, with respect to each share of Common Stock or other
capital stock held by any Management Holder: (a) if such Management Holder is a
party to any agreement with the Company that defines such term, the meaning
given therein, and (b) in all other cases:

 

3



--------------------------------------------------------------------------------

(i) With respect to any series or class of capital stock, the per share fair
market value as determined by the Board in such manner as it deems appropriate
(such determination will be made in good faith (as required by Section 422(c)(1)
of the Code, may be based on the advice of an independent investment banker or
appraiser recognized to be an expert in making such valuations, will take into
consideration the factors listed in 26 C.F.R. § 20.2031-2, but will not take
into account any reduction in value of the Common Stock because the Common Stock
(A) represents a minority position; (B) is subject to restrictions on transfer
and resale; or (C) lacks liquidity).

(ii) Notwithstanding anything to the contrary contained in clause (i) above, if
any securities of the Company are publicly traded or quoted at the time of
determination, then the per share fair market value of such securities shall be
the most recent closing trading price, during regular trading hours, of such
securities on the business day immediately prior to the date of determination as
determined by the Board in good faith.

(iii) At any time as of which the Board is permitted to determine the Fair
Market Value of any security in accordance with clause (i) above, neither the
Company nor any officer, director, employee or agent of the Company shall have
any liability with respect to the valuation of such securities that are bought
or sold at such Fair Market Value even though the Fair Market Value, as so
determined, may be more or less than the actual fair market value. Each of the
Company and its officers, directors, employees and agents shall be fully
protected in relying in good faith upon the records of the Company and upon
information, opinions, reports or statements presented to the Company by any
Person as to matters that the Company or such director, officer, employee or
agent reasonably believes are within such other Person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Company in determining such Fair Market Value.

“Good Reason” means the voluntary resignation of a Management Holder’s
employment: (a) if the Management Holder is at the time of resignation a party
to an employment agreement with the Company or any of its subsidiaries that
defines such term, the meaning given to such term in the employment agreement;
(b) otherwise if the Management Holder is at the time of resignation a party to
an Award Agreement pursuant to the 2005 Metal USA, Inc. Stock Option Plan that
defines such term, the meaning given to such term in the Award Agreement; and
(c) in all other cases, a resignation by the Management Holder within 30 days of
(i) a reduction of greater than 10% in the Management Holder’s annual base
salary or target bonus, unless such reduction is applied to all other similarly
situated employees, directors or consultant of the Company; or (ii) any material
adverse change in the Management Holder’s title, authority, duties, or
responsibilities or the assignment to the Management Holder of any duties or
responsibilities inconsistent in any material respect with those customarily
associated with the position of the Management Holder.

“Group” shall have the meaning ascribed thereto in Section 13(d)(3) of the
Exchange Act.

“Holders” has the meaning ascribed to such term in the preamble.

 

4



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any Person: (a) all indebtedness of such
Person for borrowed money, whether current or funded, or secured or unsecured,
(b) all indebtedness of such Person for the deferred purchase price of property
or services represented by a note, bond, debenture or similar instrument and any
other obligation or liability represented by a note, bond, debenture or similar
instrument, (c) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (d) all indebtedness of such Person secured by a
purchase money mortgage or other lien to secure all or part of the purchase
price of the property subject to such mortgage or lien, (e) all obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under
generally accepted accounting principles in the United States of America
(“GAAP”) and, for the purposes of this Agreement, the amount of such obligations
at any time shall be the capitalized amount thereof at such time determined in
accordance with GAAP, (f) all unpaid reimbursement obligations of such Person
with respect to letters of credit, bankers’ acceptances or similar facilities
issued for the account of such Person, (g) all obligations of such Person under
any forward contract, futures contract, swap, option or other financing
agreement or arrangement (including caps, floors, collars and similar
agreements), the value of which is dependent upon interest rates, currency
exchange rates, commodities or other indices, (h) all interest, fees and other
expenses owed with respect to the indebtedness referred to above (and any
prepayment penalties or fees or similar breakage costs or other fees and costs
required to be paid in order for such Indebtedness to be satisfied and
discharged in full), and (i) all indebtedness referred to above that is directly
or indirectly guaranteed by such Person or that such Person has agreed
(contingently or otherwise) to purchase or otherwise acquire or in respect of
which it has otherwise assured a creditor against loss.

“IPO” has the meaning ascribed to such term in the recitals.

“IRA” has the meaning ascribed to such term in Section 3.2(c).

“Management Holder” means a Holder who is employed by, or serves as a
consultant, to the Company or any of its subsidiaries.

“Maximum Number” has the meaning ascribed to such term in Section 4(c).

“Non-Compete Period” has the meaning ascribed to such term in Section 7(c)(ii).

“Offer” has the meaning ascribed to such term in Section 3.1.

“Offeror” has the meaning ascribed to such term in Section 3.1.

“Original Agreement” has the meaning ascribed to such term in the preamble.

“Option” means an option issued to Holders pursuant to the Company’s 2005 Stock
Option Plan, as it is amended, supplemented, restated or otherwise modified from
time to time, or any other option plan or equity plan approved by the Company.

 

5



--------------------------------------------------------------------------------

“Original Cost” means (a) if such share of Common Stock (including any shares of
Common Stock received upon a distribution from any deferred compensation plan or
any Common Stock issuable upon exercise of any Options held by such Management
Holder) was purchased in connection with the consummation of the transactions
contemplated by the Agreement and Plan of Merger, dated as of May 18, 2005, by
and among the Company, Flag Acquisition Corporation and Metals USA, Inc., the
price per share paid by the Apollo Group for its shares of Common Stock on the
date of the consummation of the transactions contemplated by such Agreement and
Plan of Merger, subject to appropriate adjustment by the Board for stock splits,
stock dividends or other distributions, combinations and similar transactions or
(b) if such share of Common Stock (including any shares of Common Stock received
upon a distribution from any deferred compensation plan or any Common Stock
issuable upon exercise of any Options held by such Management Holder) was
purchased after May 18, 2005, the price per share paid by such Management Holder
for such share of Common Stock, subject to appropriate adjustment by the Board
for stock splits, stock dividends or other distributions, combinations and
similar transactions.

“Original Issue Date” means with respect to any share of Common Stock issued to
the Apollo Group or a Management Holder, the date of issuance of such share of
Common Stock to the Apollo Group or such Management Holder, as applicable.

“Parties” has the meaning ascribed to such term in the preamble.

“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, a limited liability company, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization and a governmental entity or any department, agency or political
subdivision thereof.

“Piggyback Notice” has the meaning ascribed to such term in Section 4(b)(i).

“Piggyback Registration Right” has the meaning ascribed to such term in
Section 4(b)(i).

“Public Sale” means any sale of Common Stock to the public pursuant to an
offering registered under the Securities Act or to the public in the manner
described by the provisions of Rule 144(f) promulgated thereunder, other than an
offering relating to employee incentive plans.

“Purchase Price” means: (a) in the case where a Management Holder
(i) experiences a Bankruptcy Event; (ii) resigns other than for Good Reason as
an employee of the Company or any of its subsidiaries during the 12-month period
commencing on the Original Issue Date; or (iii) is terminated for Cause, the
lower of the Original Cost or the Fair Market Value; and (b) in all other cases,
the Fair Market Value.

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the related prospectus, amendments and
supplements to such registration statement, including pre- and post-effective
amendments, and all exhibits and all material incorporated by reference in such
registration statement.

 

6



--------------------------------------------------------------------------------

“Required Voting Percentage” means (a) for so long as the Apollo Group owns at
least 10% of the outstanding Common Stock, the vote of the shares of Common
Stock owned by the Apollo Group, and (b) only for matters that adversely affect
any rights or obligations of Management Holders under this Agreement, a majority
of the shares of Common Stock outstanding owned by the Management Holders as of
the date the vote is taken.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities” means, with respect to any Person, such Person’s “securities” as
defined in Section 2(1) of the Securities Act and includes such Person’s capital
stock or other equity interests or any options, warrants or other securities
that are directly or indirectly convertible into, or exercisable or exchangeable
for, such Person’s capital stock or other equity or equity-linked interests,
including phantom stock and stock appreciation rights.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Senior Management” has the meaning ascribed to such term in Section 9(a).

“Subject Employee” has the meaning ascribed to such term in Section 3.2(c).

“Underwritten Offering” has the meaning ascribed to such term in
Section 4(h)(i).

Section 2. [Reserved.]

Section 3. Transfers; Additional Parties.

3.1 Restrictions; Permitted Dispositions.

Without the consent of the Company, no Management Holder shall make any
Disposition, directly or indirectly, through an Affiliate or otherwise. The
preceding sentence shall apply with respect to all shares of Common Stock held
directly or indirectly as of the date of this Agreement by a Management Holder
(including, without limitation, all shares of Common Stock acquired upon the
exercise of any Option held directly or indirectly by such Management Holder as
of the date of this Agreement), regardless of the manner in which such
Management Holder initially acquired such shares of Common Stock.
Notwithstanding the foregoing, the following Dispositions by a Management Holder
shall be permitted at any time:

(a) (i) in the case of shares of Common Stock, with respect to a Public Sale in
connection with the exercise of Piggyback Registration Rights in accordance with
Section 4; or (ii) subject to Section 4(d), any other Public Sale of Common
Stock;

(b) to: (i) a guardian of the estate of such Management Holder; (ii) an inter
vivos trust primarily for the benefit of such Management Holder; (iii) an inter
vivos trust whose primary beneficiary is one or more of such Management Holder’s
lineal descendants (including lineal descendants by adoption); (iv) the spouse
of such Management Holder during marriage and not incident to divorce; or
(v) one or more of such Management Holder’s Affiliates;

 

7



--------------------------------------------------------------------------------

(c) to any individual Management Holder by: (i) a guardian of the estate of such
Management Holder; (ii) an inter vivos trust whose primary beneficiary is such
Management Holder or one or more of such Management Holder’s lineal descendants
(including lineal descendants by adoption); (iii) the spouse of such Management
Holder during marriage and not incident to divorce; or (iv) such Management
Holder’s lineal descendants;

(d) with the consent of the Company, by any Management Holder to a qualified
retirement plan sponsored by the Management Holder (including with respect to a
qualified retirement plan referred to in this paragraph 3.1(d), to participants,
alternate payees and beneficiaries to the extent required by law and the
provisions of such plan);

(e) to a trust, to any successor trust or successor trustee;

(f) with the consent of the Company, by any Management Holder to other Persons
for tax planning purposes; and

(g) at any time after the Apollo Group has disposed of more than 90% of the
securities that it received in connection with its original investment in the
Company; provided that such Disposition complies with the applicable securities
rules and regulations in effect at the time of the Disposition.

In the event of any transaction by a Management Holder involving a change of
ownership interest or voting power of a Management Holder not specifically
prohibited by this Section 3.1 or otherwise authorized by (a) through (g) of
this Section 3.1, such transaction shall be deemed a Disposition by such
Management Holder and an irrevocable “Offer.” Such Management Holder (“Offeror”)
shall promptly notify the Company of such event and offer (the “Offer”), by
written notice to the Company, to sell all securities subject to the Offer to
the Company and/or the Apollo Group for the Purchase Price. Offers under this
Section 3.1 shall (A) be in writing; (B) be irrevocable for 90 days following
the date of the Offer; (C) be sent by the Offeror to the Company; and
(D) contain a description of the proposed transaction and change of ownership
interest or voting power. The Company shall, within five (5) business days from
receipt thereof (or, if no such written notice is delivered to the Company by
the Management Holder, within five (5) business days from the Company’s receipt
of evidence, satisfactory to it, of such a Disposition by the Offeror), deliver
written notice of the Offer to the Company and the Apollo Group stating that all
Common Stock registered in the name of such Management Holder are securities
subject to an Offer pursuant to this Section 3.1. The date of such Offer shall
be deemed to be the date such written notice of the Offer is so delivered by the
Company.

Section 3.2 Additional Parties.

(a) As a condition to the Company’s obligation to effect a transfer of shares of
Common Stock by a Management Holder permitted by this Agreement on the books and
records of the Company (other than (i) a transfer to the Apollo Group or any of
the Apollo Group’s Affiliates, the Company or any subsidiary of the Company or
(ii) a permitted Disposition pursuant to Section 3.1(a)(i) or 3.1(a)(ii)), the
transferee shall be required to become a party to this Agreement by executing
(together with such Person’s spouse, if applicable) an Adoption

 

8



--------------------------------------------------------------------------------

Agreement in substantially the form of Exhibit A or in such other form that is
reasonably satisfactory to the Company.

(b) In the event that any Person acquires shares of Common Stock from (i) a
Management Holder or any Affiliate or member of such Management Holder’s Group
or (ii) any direct or indirect transferee of a Management Holder, such Person
shall be subject to any and all obligations and restrictions of such Management
Holder hereunder (other than the provisions of Section 7), as if such Person was
such Management Holder named herein. Additionally, whenever a Management Holder
makes a transfer of shares of Common Stock, such shares of Common Stock shall
contain a legend so as to inform any transferee that such shares of Common Stock
were held originally by a Management Holder and are subject to repurchase
pursuant to, and to the extent required by, Section 5 below or the last
paragraph of Section 3.1, based on the employment of or events relating to such
Management Holder. Notwithstanding the foregoing, this Section 3.2(b) shall not
apply to (A) any transfers of Common Stock to the Company, any subsidiary
thereof, the Apollo Group or any Affiliate of the Apollo Group or (B) any
permitted Disposition pursuant to Section 3.1(a).

(c) Any shares of Common Stock acquired by an individual retirement account
(“IRA”) on behalf of an employee of the Company or any of its subsidiaries (the
“Subject Employee”) shall be deemed to be acquired by a Management Holder.
Additionally, such Subject Employee shall be deemed to be a Management Holder
and his or her IRA shall be deemed to have acquired all shares of Common Stock
it holds from such Subject Employee pursuant to a transfer that is subject to
Section 3.2(b) above.

(d) In the event that any Person that is an Affiliate of the Apollo Group
acquires shares of Common Stock from the Apollo Group or any other Affiliate of
the Apollo Group, such Person shall be subject to and have the benefit of any
and all rights, obligations and restrictions of the Apollo Group hereunder, as
if such Person were the Apollo Group.

Section 3.3 Securities Restrictions; Legends.

(a) No shares of Common Stock covered by this Agreement shall be transferable
except upon the conditions specified in this Section 3.3, which conditions are
intended to insure compliance with the provisions of the Securities Act.

(b) Each certificate representing shares of Common Stock covered by this
Agreement shall (unless otherwise permitted by the provisions of paragraph
(d) below) be stamped or otherwise imprinted with a legend in substantially the
following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES OR BLUE SKY LAWS. THESE SECURITIES MAY NOT BE
SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT OR LAWS. THE SECURITIES REPRESENTED BY

 

9



--------------------------------------------------------------------------------

THIS CERTIFICATE ARE ALSO SUBJECT TO AN INVESTORS RIGHTS AGREEMENT DATED AS OF
MAY 17, 2005, AS AMENDED AND RESTATED ON APRIL 13, 2010, AMONG THE ISSUER OF
SUCH SECURITIES (THE “COMPANY”), AND THE OTHER PARTIES NAMED THEREIN. THE TERMS
OF SUCH INVESTORS RIGHTS AGREEMENT INCLUDE, AMONG OTHER THINGS, RESTRICTIONS ON
TRANSFER. A COPY OF SUCH AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE
COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”

(c) The holder of any shares of Common Stock covered by this Agreement by
acceptance thereof agrees, prior to any transfer of any such shares, to give
written notice to the Company of such holder’s intention to effect such transfer
and to comply in all other respects with the provisions of this Section 3.3.
Each such notice shall describe the manner and circumstances of the proposed
transfer. Upon request by the Company, the holder delivering such notice shall
deliver a written opinion, addressed to the Company, of counsel for the holder
of such shares, stating that in the opinion of such counsel (which opinion and
counsel shall be reasonably satisfactory to the Company) such proposed transfer
does not involve a transaction requiring registration or qualification of such
shares under the Securities Act. Such holder of such shares shall be entitled to
transfer such shares in accordance with the terms of the notice delivered to the
Company, if the Company does not reasonably object to such transfer and request
such opinion within fifteen (15) days after delivery of such notice, or, if it
requests such opinion, does not reasonably object to such transfer within
fifteen (15) days after delivery of such opinion. Each certificate or other
instrument evidencing any such transferred shares of Common Stock shall bear the
legend set forth in paragraph (b) above unless (i) such opinion of counsel to
the holder of such shares (which opinion and counsel shall be reasonably
acceptable to the Company) states that registration of any future transfer is
not required by the applicable provisions of the Securities Act or (ii) the
Company shall have waived the requirement of such legends.

(d) Notwithstanding the foregoing provisions of this Section 3.3, the
restrictions imposed by this Section 3.3 upon the transferability of any shares
of Common Stock covered by this Agreement shall cease and terminate when (i) any
such shares are sold or otherwise disposed of pursuant to an effective
registration statement under the Securities Act or (ii) the holder of such
shares has met the requirements for transfer of such shares pursuant to Rule 144
under the Securities Act. Whenever the restrictions imposed by this Section 3.3
shall terminate, the holder of any shares as to which such restrictions have
terminated shall be entitled to receive from the Company, without expense, a new
certificate not bearing the restrictive legend set forth in paragraph (b) above
and not containing any other reference to the restrictions imposed by this
Section 3.3.

Section 4. Piggyback Registration Rights; Apollo Registration Rights.

(a) Apollo Registration Rights.

 

10



--------------------------------------------------------------------------------

(i) Subject to the provisions of this Section 4, at any time and from time to
time after the date of this Agreement, the Apollo Group may make one or more
written demands (“Apollo Registration Demand”) to the Company requiring the
Company to register, under and in accordance with the provisions of the
Securities Act, all or part of their shares of Common Stock. All Apollo
Registration Demands made pursuant to this Section 4 will specify the aggregate
amount of shares of Common Stock to be registered, the intended methods of
disposition thereof and the registration procedures to be undertaken by the
Company in connection therewith (a “Demand Notice”). Subject to
Section 4(a)(ii), promptly upon receipt of any such Demand Notice, the Company
will file the applicable Registration Statement as soon as reasonably
practicable and will use its best efforts to, in accordance with the terms set
forth in the Demand Notice, effect within 90 days such registration under the
Securities Act (including, without limitation, filing post-effective amendments,
appropriate qualification under applicable blue sky or other state securities
laws and appropriate compliance with the applicable regulations promulgated
under the Securities Act) of the shares of Common Stock that the Company has
been so required to register.

(ii) If the Company receives an Apollo Registration Demand and the Company
furnishes to the Apollo Group a copy of a resolution of the Board certified by
the secretary of the Company stating that in the good faith judgment of the
Board it would be materially adverse to the Company for a Registration Statement
to be filed on or before the date such filing would otherwise be required
hereunder, the Company shall have the right to defer such filing for a period of
not more than thirty (30) days after receipt of the demand for such registration
from the Apollo Group. The Company shall not be permitted to provide such notice
more than twice in any 360-day period. If the Company shall so postpone the
filing of a registration statement, the Apollo Group may withdraw the Apollo
Registration Demand by so advising the Company in writing within thirty
(30) days after receipt of the notice of postponement.

(iii) Registrations under this Section 4(a) shall be on such appropriate
registration form of the SEC (A) as shall be selected by the Company and as
shall be reasonably acceptable to the Apollo Group and (B) as shall permit the
disposition of such shares in accordance with the intended method or methods of
disposition specified in the Demand Notice. If, in connection with any
registration under this Section 4 that is proposed by the Company to be on Form
S-3 or any successor form, the managing underwriter, if any, shall advise the
Company in writing that in its opinion the use of another permitted form is of
material importance to the success of the offering, then such registration shall
be on such other permitted form.

(iv) The Company shall use its best efforts to keep any Registration Statement
filed in response to an Apollo Registration Demand effective for as long as is
necessary for the Apollo Group to dispose of the covered securities.

(v) In the case of an Underwritten Offering in connection with an Apollo
Registration Demand, the Apollo Group shall select the underwriters; provided
that the managing underwriter shall be a nationally recognized investment
banking firm. The Apollo Group shall determine the pricing of the Registrable
Securities offered pursuant to any such Registration Statement in connection
with an Apollo Registration Demand, the applicable underwriting discount and
other financial terms (including the material terms of the applicable

 

11



--------------------------------------------------------------------------------

underwriting agreement) and determine the timing of any such registration and
sale, subject to Section 4(a)(ii).

(vi) The Company represents and warrants that it has not granted and is not a
party to any proxy, voting trust or other agreement that is inconsistent with or
conflicts with this Section 4. The Company shall not hereafter enter into any
agreement with respect to its securities that is inconsistent with or conflicts
with the rights granted under this Section 4.

(vii) The Company covenants that it will file the reports required to be filed
by it under the Securities Act and the Exchange Act (or, if the Company is not
required to file such reports, it will make publicly available such necessary
information for so long as necessary to permit sales pursuant to Rules 144, 144A
or Regulation S under the Securities Act), and it will take any such further
action as reasonably requested, all to the extent required from time to time to
enable the Holders to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by (A) Rules
144, 144A or Regulation S under the Securities Act, as such rules may be amended
from time to time, or (B) any similar rule or regulation hereafter adopted by
the SEC. Upon the reasonable request of a Holder, the Company will deliver to
such Holder a written statement as to whether it has complied with such
requirements and, if not, the specifics thereof.

(b) Piggyback Rights.

(i) Subject to Section 4(c), if at any time after the date hereof the Company
files a Registration Statement in connection with an Apollo Registration Demand,
the exercise of any demand rights by any other holder of Company securities
possessing any demand rights, or otherwise (other than in connection with a
dividend reinvestment plan or a rights offering or a registration on Form S-4 or
S-8 or any successor form to such forms or any registration of securities as it
relates to an offering and sale to management of the Company pursuant to any
employee stock plan or other employee benefit plan arrangement), in each case
with respect to an offering that includes any shares of Common Stock, then the
Company shall give prompt notice (the “Piggyback Notice”) to the Holders and the
Holders shall be entitled to include in such Registration Statement the
Registrable Securities held by them. The Piggyback Notice shall offer the
Holders the right, subject to Section 4(c) (the “Piggyback Registration Right”),
to register such number of shares of Registrable Securities as each Holder may
request and shall set forth (X) the anticipated filing date of such Registration
Statement and (Y) the number of shares of Common Stock that are proposed to be
included in such Registration Statement. Subject to Section 4(c), the Company
shall include in such Registration Statement such shares of Registrable
Securities for which it has received written requests to register such shares
within fifteen (15) days after the Piggyback Notice has been given.

(ii) The Company may decline to file a Registration Statement after giving the
Piggyback Notice, or withdraw a Registration Statement after filing and after
such Piggyback Notice, but prior to the effectiveness of the Registration
Statement; provided that the Company shall promptly notify each Holder in
writing of any such action; provided, further, that the Company shall bear all
reasonable expenses incurred by such Holder or otherwise in connection with such
withdrawn Registration Statement.

 

12



--------------------------------------------------------------------------------

(c) Underwriters’ Cutback. Notwithstanding the foregoing, if a registration
pursuant to this Section 4 involves an Underwritten Offering and the managing
underwriter or underwriters of such proposed Underwritten Offering in good faith
advises the Company that the total or kind of securities that such Holders and
any other persons or entities intend to include in such offering would be
reasonably likely to adversely affect the price, timing or distribution of the
securities offered in such offering in any material respect, then the Company
shall register only such number of securities as the managing underwriter
advises in good faith would not cause such adverse effects (the “Maximum
Number”) and such Maximum Number shall be allocated among the Company, the
selling Apollo Group and Holders and any other applicable holders in the
following order:

(i) In the event of an Apollo Registration Demand or an exercise of any demand
rights by any holders of Company securities possessing such rights:

(A) first, the securities held by the Persons exercising such demand right or
held by the Apollo Group pursuant to the Apollo Registration Demand, as
applicable; and

(B) second, if the number of securities to be registered pursuant to clause
(A) is less than the applicable Maximum Number (the difference being the
“Available Number”), the Available Number shall be allocated among the Holders
exercising Piggyback Registration Rights and any other holders of Company
securities exercising rights to be included in such registration, pro rata based
upon the number of securities requested to be included in such registration by
each such Person at the time of such registration.

(ii) In the event of any other registration:

(A) first, the securities to be issued and sold by the Company in such
registration; and

(B) second, if the number of securities to be registered pursuant to clause
(A) is less than the applicable Maximum Number, the Available Number shall be
allocated among the Holders exercising Piggyback Registration Rights and any
other holders of Company securities exercising rights to be included in such
registration, pro rata based upon the number of securities requested to be
included in such registration by each such Person at the time of such
registration.

Notwithstanding anything to the contrary set forth in this Section 4(c), in
connection with a registration pursuant to an Apollo Registration Demand, the
Apollo Group shall be entitled to determine, in its sole discretion, the Maximum
Number applicable to such registration.

(d) Lock-up. If the Company at any time shall register shares of Common Stock
under the Securities Act for sale to the public, no Management Holder shall sell
publicly, make any short sale of, grant any option for the purchase of, or
otherwise dispose publicly of, any capital stock of the Company without the
prior written consent of the Company, for the period of time in which the Apollo
Group has similarly agreed not to sell publicly, make any

 

13



--------------------------------------------------------------------------------

short sale of, grant any option for the purchase of, or otherwise dispose
publicly of, any capital stock of the Company.

(e) Participation in Underwritten Offerings; Cooperation.

(i) No Person may participate in any Underwritten Offering hereunder unless such
Person (A) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements reasonably approved by the Company (subject to the
rights of the Apollo Group pursuant to Section 4(a)(v)) and (B) executes any
questionnaires, powers of attorney, indemnities, underwriting agreements,
lock-ups and other documents required for such underwriting arrangements.
Nothing in this Section 4(e)(i) shall be construed to create any additional
rights regarding the piggyback registration of Registrable Securities in any
Person otherwise than as set forth herein.

(ii) Each Holder exercising Piggyback Registration Rights shall reasonably
cooperate with the Company in connection with any applicable registration,
including, without limitation, by providing information with respect to itself
to the Company for inclusion in the applicable Registration Statement.

(f) Expenses. The Company will pay all registration expenses in connection with
each registration of Registrable Securities requested pursuant to this
Section 4; provided that each Holder shall pay all applicable underwriting fees,
discounts and similar charges.

(g) Indemnification.

(i) Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the full extent permitted by law, each selling Holder, its
officers, directors and employees and each Person who controls (within the
meaning of the Securities Act) such selling Holder against any losses, claims,
damages, liabilities and expenses caused by any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, prospectus
or preliminary prospectus or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statement
therein not misleading, except insofar as the same may be caused by or contained
in any information furnished in writing to the Company by such selling Holder
for use therein; provided, however, that the Company shall not be liable in any
such case to the extent that any such loss, claim, damage, liability or expense
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in any such preliminary prospectus if
(A) such selling Holder failed to deliver or cause to be delivered a copy of the
prospectus to the Person asserting such loss, claim, damage, liability or
expense after the Company has furnished such selling Holder with a sufficient
number of copies of the same and (B) the prospectus completely corrected in a
timely manner such untrue statement or omission; provided, further, that the
Company shall not be liable in any such case to the extent that any such loss,
claim, damage, liability or expense arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission in the
prospectus, if such untrue statement or alleged untrue statement, omission or
alleged omission is completely corrected in an amendment or supplement to the
prospectus and the selling Holder thereafter fails to deliver such prospectus as
so amended or supplemented prior to or concurrently with the sale of the
securities to the Person asserting

 

14



--------------------------------------------------------------------------------

such loss, claim, damage, liability or expense after the Company had furnished
such selling Holder with a sufficient number of copies of the same. The Company
will also indemnify underwriters, selling brokers, dealer managers and similar
securities industry professionals participating in the distribution, their
officers and directors and each Person who controls such Persons (within the
meaning of the Securities Act) to the same extent as provided above with respect
to the indemnification of the selling Holder, if requested.

(ii) Indemnification by Selling Holders. Each selling Holder agrees to indemnify
and hold harmless, to the full extent permitted by law, the Company, its
directors and officers and each Person who controls the company (within the
meaning of the Securities Act) against any losses, claims, damages or
liabilities and expenses caused by any untrue or alleged untrue statement of a
material fact contained in any Registration Statement or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, to the extent, but only
to the extent, that such untrue statement or omission is contained in any
information or affidavit so furnished by such selling Holder to the Company for
inclusion in such Registration Statement, prospectus or preliminary prospectus
and has not been corrected in a subsequent writing prior to or concurrently with
the sale of the securities to the Person asserting such loss, claim, damage,
liability or expense. In no event shall the liability of any selling Holder
hereunder be greater in amount than the dollar amount of the proceeds received
by such selling Holder upon the sale of the securities giving rise to such
indemnification obligation. The Company and the selling Holders shall be
entitled to receive indemnities from underwriters, selling brokers, dealer
managers and similar securities industry professionals participating in the
distribution, to the same extent as provided above with respect to information
so furnished in writing by such Persons specifically for inclusion in any
prospectus or Registration Statement.

(iii) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder will (A) give prompt (but in any event within 30 days
after such Person has actual knowledge of the facts constituting the basis for
indemnification) written notice to the indemnifying party of any claim with
respect to which it seeks indemnification and (B) permit such indemnifying party
to assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party; provided, however, that any delay or failure to so notify the
indemnifying party shall relieve the indemnifying party of its obligations
hereunder only to the extent, if at all, that it is prejudiced by reason of such
delay or failure; provided, further, however, that any Person entitled to
indemnification hereunder shall have the right to select and employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such Person unless (1) the
indemnifying party has agreed in writing to pay such fees or expenses, (2) the
indemnifying party shall have failed to assume the defense of such claim within
a reasonable time after receipt of notice of such claim from the Person entitled
to indemnification hereunder and employ counsel reasonably satisfactory to such
Person or (3) in the reasonable judgment of any such Person, based upon advice
of counsel, a conflict of interest may exist between such Person and the
indemnifying party with respect to such claims (in which case, if the Person
notifies the indemnifying party in writing that such Person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such Person). If such defense is not assumed by the indemnifying party, the
indemnifying party will not be subject to any liability for any settlement made
without its

 

15



--------------------------------------------------------------------------------

consent (but such consent will not be unreasonably withheld); provided that an
indemnified party shall not be required to consent to any settlement involving
the imposition of equitable remedies or involving the imposition of any material
obligations on such indemnified party other than financial obligations for which
such indemnified party will be indemnified hereunder. No indemnifying party will
be required to consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation. Whenever the indemnified party or the
indemnifying party receives a firm offer to settle a claim for which
indemnification is sought hereunder, it shall promptly notify the other of such
offer. If the indemnifying party refuses to accept such offer within 20 business
days after receipt of such offer (or of notice thereof), such claim shall
continue to be contested and, if such claim is within the scope of the
indemnifying party’s indemnity contained herein, the indemnified party shall be
indemnified pursuant to the terms hereof. If the indemnifying party notifies the
indemnified party in writing that the indemnifying party desires to accept such
offer, but the indemnified party refuses to accept such offer within 20 business
days after receipt of such notice, the indemnified party may continue to contest
such claim and, in such event, the total maximum liability of the indemnifying
party to indemnify or otherwise reimburse the indemnified party hereunder with
respect to such claim shall be limited to and shall not exceed the amount of
such offer, plus reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees and disbursements) to the date of notice that the
indemnifying party desires to accept such offer; provided that this sentence
shall not apply to any settlement of any claim involving the imposition of
equitable remedies or to any settlement imposing any material obligations on
such indemnified party other than financial obligations for which such
indemnified party will be indemnified hereunder. An indemnifying party who is
not entitled to, or elects not to, assume the defense or a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim in any one
jurisdiction, unless in the written opinion of counsel to the indemnified party,
reasonably satisfactory to the indemnifying party, use of one counsel would be
expected to give rise to a conflict of interest between such indemnified party
and any other of such indemnified parties with respect to such claim, in which
event the indemnifying party shall be obligated to pay the fees and expenses of
each additional counsel.

(iv) Other Indemnification. Indemnification similar to that specified in this
Section 4(g) (with appropriate modifications) shall be given by the Company and
each selling Holder with respect to any required registration or other
qualification of securities under federal or state law or regulation of
governmental authority other than the Securities Act.

(v) Contribution. If for any reason the indemnification provided for in the
preceding clauses (g)(i) and (g)(ii) is unavailable to an indemnified party or
insufficient to hold it harmless as contemplated by the preceding clauses (g)(i)
and (g)(ii), then the indemnifying party shall contribute to the amount paid or
payable by the indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by the indemnified party and the indemnifying party, but also
the relative fault of the indemnified party and the indemnifying party, as well
as any other relevant equitable considerations; provided that no selling Holder
shall be required to contribute in an amount greater than the dollar amount of
the proceeds received by such selling Holder with respect to the sale of any
securities under this Section 4. No Person guilty of fraudulent

 

16



--------------------------------------------------------------------------------

misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

(h) Certain Definitions. For purposes of this Section 4:

(i) “Registrable Securities” shall mean shares of Common Stock; provided that
any Registrable Securities shall cease to be Registrable Securities when (A) a
registration statement with respect to the sale of such Registrable Securities
has been declared effective under the Securities Act and such Registrable
Securities have been disposed of in accordance with the plan of distribution set
forth in such registration statement, (B) such Registrable Securities are
distributed pursuant to Rule 144 (or any similar provision then in force) under
the Securities Act or (C) such Registrable Securities shall have been otherwise
transferred and new certificates for them not bearing a legend restricting
further transfer under the Securities Act shall have been delivered by the
Company; provided, further, that any securities that have ceased to be
Registrable Securities shall not thereafter become Registrable Securities and
any security that is issued or distributed in respect of securities that have
ceased to be Registrable Securities is not a Registrable Security.
Notwithstanding any other provision of this Section 4(h)(i), with respect to any
Registration Statement that registers shares of Common Stock, “Registrable
Securities” shall only include shares of Common Stock.

(ii) “Underwritten Offering” means a sale of shares of Common Stock to an
underwriter for reoffering to the public.

Section 5. Repurchase Rights.

(a) Company Repurchase Right. Notwithstanding anything contained herein to the
contrary, in the event (i) a Management Holder materially breaches the terms of
this Agreement (including Section 7 hereof), any employment agreement or similar
agreement between the Management Holder and the Company or any of its
subsidiaries, any award agreement under the Company’s 2005 Stock Incentive Plan
or other equity incentive award plan of the Company or any subscription
agreement between the Management Holder and the Company or (ii) a Management
Holder’s employment is terminated by the Company for Cause, then the Company and
its subsidiaries shall have the right, but not the obligation, to repurchase all
or any portion of the shares of Common Stock held by such holder (including any
shares of Common Stock received upon a distribution from any deferred
compensation plan or any Common Stock issuable upon exercise of any Options held
by such Management Holder) in accordance with this Section 5 for 85% of the Fair
Market Value. The determination date for purposes of determining the Fair Market
Value shall be the closing date of the purchase of the applicable shares.

(b) The Apollo Group Repurchase Right. The Company or a subsidiary thereof shall
give written notice to the Apollo Group stating whether the Company or any
subsidiary will exercise such purchase rights pursuant to clause (a) above. If
such notice states that the Company and its subsidiaries will not exercise their
purchase rights for all or a portion of the shares of Common Stock then subject
thereto, the Apollo Group shall have the right to purchase such shares of Common
Stock not purchased by the Company or its subsidiaries on the

 

17



--------------------------------------------------------------------------------

same terms and conditions as the Company and its subsidiaries until the later of
(i) the 30th day following the receipt of such notice or (ii) the repurchase
date (in the case of a repurchase pursuant to clause (a)(i) above).

(c) Closing. The closing of any purchase of shares of Common Stock, pursuant to
this Section 5 or the last paragraph of Section 3.1, as applicable, shall take
place on a date designated by the Company, one of its subsidiaries, or the
Apollo Group, as applicable, in accordance with the applicable provisions of
this Section 5 or the last paragraph of Section 3.1; provided that the closing
will be deferred until such time as the applicable Management Holder has held
the shares of Common Stock for a period of at least six months and one day. The
Company, one of its subsidiaries, or the Apollo Group, as applicable, will pay
for the shares of Common Stock purchased by it pursuant to this Section 5 or the
last paragraph of Section 3.1, as applicable, by delivery of a check or wire
transfer of funds, in exchange for the delivery by the Management Holder of the
certificates representing such shares of Common Stock, duly endorsed for
transfer to the Company, such subsidiary or the Apollo Group, as applicable. The
Company shall have the right to record such purchase on its books and records
without the consent of the applicable Management Holder.

(d) Restrictions on Repurchase. Notwithstanding anything to the contrary
contained in this Agreement, all purchases of shares of Common Stock by the
Company shall be subject to applicable restrictions contained in federal law and
the Delaware General Corporation Law. Notwithstanding anything to the contrary
contained in this Agreement, if any such restrictions prohibit or otherwise
delay any purchase of shares of Common Stock that the Company is otherwise
entitled or required to make pursuant to this Section 5, then the Company shall
have the option to make such purchases pursuant to this Section 5 within thirty
(30) days of the date that it is first permitted to make such purchase under the
laws and/or agreements containing such restrictions. Notwithstanding anything to
the contrary contained in this Agreement, the Company and its subsidiaries shall
not be obligated to effectuate any transaction contemplated by this Section 5 if
such transaction would violate the terms of any restrictions imposed by
agreements evidencing the Company’s (or any of its subsidiaries’) Indebtedness.
In the event that any shares of Common Stock are sold by a Management Holder
pursuant to this Section 5, the Management Holder, and such Management Holder’s
successors, assigns or representatives, will take all reasonable steps necessary
and desirable to obtain all required third-party, governmental and regulatory
consents and approvals with respect to such Management Holder and take all other
actions necessary and desirable to facilitate consummation of such sale in a
timely manner.

Section 6. Board of Directors.

(a) Nomination of Directors. The Apollo Group shall have the right to nominate
for election to the Board up to:

(i) four directors, so long as the Apollo Group collectively beneficially owns
at least 30% of the outstanding Common Stock of the Company but less than 50% of
the outstanding Common Stock of the Company;

(ii) three directors, so long as the Apollo Group collectively

 

18



--------------------------------------------------------------------------------

beneficially owns at least 20% of the outstanding Common Stock of the Company
but less than 30% of the outstanding Common Stock of the Company; or

(iii) two directors, so long as the Apollo Group collectively beneficially owns
at least 10% of the outstanding Common Stock of the Company but less than 20% of
the outstanding Common Stock of the Company.

Within one hundred eighty (180) days of this Agreement, the Apollo Group shall
have the right to nominate for election to the Board two directors, and if the
Apollo Group exercises such right, the Company shall increase the size of the
Board to nine (9) directors and appoint such nominees to the Board. In each of
clauses (i) through (iii) in this Section 6(a), the number of shares of Common
Stock beneficially owned by the Apollo Group shall include shares of Common
Stock issuable under the terms of any exchangeable or convertible securities
issued by the Company and beneficially owned by the Apollo Group and any
director deemed “independent” by the Board for New York Stock Exchange purposes
shall not be included as one of the directors. In the event the Board increases
its size beyond nine (9) members, the Apollo Group’s nomination rights under
this Section 6(a) shall be proportionately increased, rounded up to the nearest
whole number.

(b) Election of Directors. The Company shall take all action within their
respective power to cause all nominees nominated pursuant to Section 6(a) to be
included in the slate of nominees recommended by the Board to the Company’s
stockholders for election as directors at each annual meeting of the
stockholders of the Company (and/or in connection with any election by written
consent) and the Company shall use all reasonable best efforts to cause the
election of each such nominee, including soliciting proxies in favor of the
election of such nominees.

(c) Replacement Directors. In the event that a vacancy is created at any time by
the death, disability, retirement, resignation or removal (with or without
cause) of a director nominated pursuant to Section 6(a) or designated pursuant
to this Section 6(c) or in the event of the failure of any such nominee to be
elected, the Apollo Group shall have the right to designate a replacement to
fill such vacancy. The Company shall take all action within its power to cause
such vacancy to be filled by the replacement so designated, and the Board shall
promptly elect such designee to the Board. Upon the written request of the
Apollo Group, the Company shall take all actions necessary to remove, with or
without cause, any director previously nominated pursuant to Section 6(a) or
designated pursuant to this Section 6(c), and to elect any replacement director
designated by the Apollo Group as provided in the first sentence of this
Section 6(c).

(d) Committees. So long as the Apollo Group collectively beneficially owns at
least 15% of the outstanding Common Stock of the Company, the Company shall take
all action within their respective power to cause any committee of the Board to
include in its membership at least one of the Apollo Group’s nominees, except to
the extent that such membership would violate applicable securities laws or
stock exchange or stock market rules.

(e) No Limitation. The provisions of this Section 6 are intended to provide the
Apollo Group with the minimum Board representation rights set forth herein.
Nothing in this

 

19



--------------------------------------------------------------------------------

Agreement shall prevent the Company from having a greater number of Apollo Group
nominees or designees on the Board than otherwise provided herein.

(f) Laws and Regulations. Nothing in this Section 6 shall be deemed to require
that any party hereto, or any Affiliate thereof, act or be in violation of any
applicable provision of law, legal duty or requirement or stock exchange or
stock market rule.

Section 7. Non-Solicitation; Non-Competition.

(a) Each Management Holder shall be bound by the non-competition and
non-solicitation provisions contained in this Section 7, unless any Management
Holder is a party to an employment or other similar agreement with the Company
or any of its subsidiaries which contains non-compete and non-solicitation
provisions, in which event such Management Holder shall only be bound by the
non-compete and non-solicitation provisions contained in such employment or
other agreement and shall not be bound by the provisions of this Section 7.

(b) During the period commencing on the date of the Original Agreement and
ending on the first anniversary of the date on which the Management Holder
ceases to receive any payments related to salary, bonus or severance from the
Company or any of its Affiliates, the Management Holder shall not directly or
indirectly through another Person (i) induce or attempt to induce any employee
of the Company or any Affiliate of the Company to leave the employ of the
Company or such Affiliate, or in any way interfere with the relationship between
the Company or any such Affiliate, on the one hand, and any employee thereof, on
the other hand, (ii) hire any person who was an employee of the Company or any
Affiliate of the Company until twenty four (24) months after such individual’s
employment relationship with the Company or such Affiliate has been terminated
or (iii) induce or attempt to induce any customer, supplier, licensee or other
business relation of the Company or any Affiliate of the Company to cease doing
business with the Company or such Affiliate, or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation,
on the one hand, and the Company or any such Affiliate, on the other hand.

(c) Each Management Holder acknowledges that, in the course of his employment
with the Company and/or its Affiliates and their predecessors, he has become
familiar, or will become familiar, with the Company’s and its Affiliates’ and
their predecessors’ trade secrets and with other confidential information
concerning the Company, its Affiliates and their respective predecessors and
that his services have been and will be of special, unique and extraordinary
value to the Company and its Affiliates. Therefore, each Management Holder
agrees that, during the period commencing on the date of the Original Agreement
and ending on the date on which the Management Holder ceases to receive any
payments related to salary, bonus or severance from the Company or any of its
Affiliates (or in the case (i) that the Management Holder receives any severance
in a lump sum; or (ii) of a termination by the Company of the Management
Holder’s employment for Cause or a termination by the Management Holder of his
or her employment without Good Reason, the second anniversary of the date on
which the Management Holder ceases to receive such payments) (the “Non-Compete
Period”), such Management Holder shall not directly or indirectly, engage in the
fabrication, sale or distribution of any product fabricated, sold or distributed
by the Company or its subsidiaries as of the date of the Original Agreement or
during the Non-Compete Period anywhere in the world

 

20



--------------------------------------------------------------------------------

in which the Company or its subsidiaries is doing business. For purposes of this
Section 7(c), the phrase “directly or indirectly engage in” shall include any
direct or indirect ownership or profit participation interest in such
enterprise, whether as an owner, stockholder, partner, joint venturer or
otherwise, and shall include any direct or indirect participation in such
enterprise as an employee, consultant, licensor of technology or otherwise;
provided, however, that nothing in this Section 7 shall prohibit any Management
Holder from being a passive owner of not more than 2% of the outstanding stock
of any class of a corporation which is publicly traded, so long as such
Management Holder has no active participation in the business of such
corporation.

Section 8 Directors’ & Officers’ Insurance. The Company shall maintain
directors’ and officers’ liability insurance (including Side A coverage)
covering the Company’s and its subsidiaries’ directors’ and officers’ and issued
by reputable insurers, with appropriate policy limits, terms and conditions. The
provisions of this Section 8 are intended to be for the benefit of, and will be
enforceable by, each indemnified party, his or her heirs and his or her
representatives and are in addition to, and not in substitution for, any other
rights to indemnification or contribution that any such person may have by
contract or otherwise.

Section 9 Information. For so long as the Apollo Group owns 10% of the
outstanding Common Stock or any other equity securities of the Company, the
Apollo Group will be entitled to the following contractual management rights
with respect to the Company and its subsidiaries:

(a) The Apollo Group shall be entitled to routinely consult with and advise
senior management of the Company (defined as the Company’s Senior Vice
Presidents and above and, collectively, “Senior Management”) with respect to the
Company’s business and financial matters, including management’s proposed annual
operating plans, and, upon request, members of Senior Management will meet
regularly (on a quarterly basis) during each year with representatives of the
Apollo Group (the “Representatives”) at the Company’s and/or its subsidiaries
facilities (or such other locations as the Company may designate) at mutually
agreeable times for such consultation and advice, including to review progress
in achieving said plans. The Company agrees to give due consideration to the
advice given and any proposals made by the Apollo Group;

(b) The Apollo Group may inspect all books and records and facilities and
properties of the Company at reasonable times and intervals. The Company shall
furnish the Apollo Group with such available financial and operating data and
other information with respect to the business and properties of the Company and
its subsidiaries as the Apollo Group may reasonably request and at the Apollo
Group’s expense. The Company shall permit the Representatives to discuss the
affairs, finances and accounts of the Company and its subsidiaries with, and to
make proposals and furnish advice to, Senior Management; and

(c) The Company shall, after receiving notice from the Apollo Group as to the
identity of any Representative: (i) permit such Representative to attend all
meetings of the Board of the Company, as an observer; (ii) provide such
Representative advance notice of each such meeting, including such meeting’s
time and place, at the same time and in the same manner as such notice is
provided to the members of the Board; (iii) provide, with the Apollo Group’s
consent, the Representative with copies of all materials, including notices,
minutes, consents and

 

21



--------------------------------------------------------------------------------

regularly compiled financial and operating data distributed to the members of
the Board at the same time as such materials are distributed to such Board, and
shall permit the Representative to have the same access to information
concerning the business and operations of the Company; and (iv) permit the
Representative to discuss the affairs, finances and accounts of the Company
with, and to make proposals and furnish advice with respect thereto to, the
Board, without voting, and the Board and the Company’s officers shall give due
consideration thereto (recognizing that the ultimate discretion with respect to
all such matters shall be retained by the Board).

The Company agrees to consider, in good faith, the recommendations of the Apollo
Group in connection with the matters on which it is consulted as described
above, recognizing that the ultimate discretion with respect to all such matters
shall be retained by the Company.

Section 10 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be delivered to the
respective parties in person, by courier service, by registered or certified
mail or by facsimile transmission at the following addresses (or at such other
address for a party as shall be specified in a notice given in accordance with
this Section 10):

If to the Company:

Metals USA Holdings Corp.

2400 East Commercial Blvd.

Suite 905

Fort Lauderdale, FL 33308

Facsimile: (954) 202-0271

Attention: President and CEO

                 General Counsel

with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Facsimile: (212) 403-2000

Attention: Andrew J. Nussbaum, Esq.

If to the Apollo Group:

The Apollo Group

9 West 57th Street

New York, NY 10019

Facsimile: (212) 515-3264

Attention: Matthew Michelini

 

22



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Facsimile: (212) 403-2000

Attention: Andrew J. Nussbaum, Esq.

If to any Management Holder, to the address set forth with respect to such
Management Holder in the Company’s records.

Any such notice shall be effective and deemed received three (3) days after
proper deposit in the mails, but actual notice shall be effective however and
whenever received. The Company, any Holder or any spouse or legal representative
of a Holder may effect a change of address for purposes of this Agreement by
giving notice of such change to the Company, and the Company shall, upon the
request of any party hereto, notify such party of such change in the manner
provided herein. Until such notice of change of address is properly given, the
addresses set forth above or on the Company’s record shall be effective for all
purposes.

Section 11. Miscellaneous Provisions.

(a) Each Management Holder that is an entity that was formed for the sole
purpose of acquiring shares of Common Stock or that has no substantial assets
other than the shares of Common Stock or interests in shares of Common Stock
agrees that (i) certificates of shares of its common stock or other instruments
reflecting equity interests in such entity (and the certificates for shares of
common stock or other equity interests in any similar entities controlling such
entity) will note the restrictions contained in this Agreement on the transfer
of Common Stock as if such common stock or other equity interests were shares of
Common Stock and (ii) no such shares of common stock or other equity interests
may be transferred to any Person other than in accordance with the terms and
provisions of this Agreement as if such shares or equity interests were shares
of Common Stock.

(b) No Holder shall enter into any stockholder agreements or arrangements of any
kind with any Person with respect to any Securities of the Company on terms
inconsistent with the provisions of this Agreement (whether or not such
agreements or arrangements are with other Holders or with Persons that are not
parties to this Agreement), including agreements or arrangements with respect to
the acquisition or disposition of any Securities of the Company in a manner
inconsistent with this Agreement.

(c) All questions concerning the construction, interpretation and validity of
this Agreement shall be governed by and construed in accordance with the
domestic laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.

(d) Whenever the context requires, the gender of all words used herein shall
include the masculine, feminine and neuter, and the number of all words shall
include the singular and plural.

 

23



--------------------------------------------------------------------------------

(e) This Agreement shall be binding upon the Company, the Apollo Group, the
Management Holders, any spouses of the Management Holders and their respective
heirs, executors, administrators and permitted successors and assigns.

(f) This Agreement may be amended or waived from time to time by an instrument
in writing signed by the Company and the Holders having the Required Voting
Percentage; provided, however, that (i) for so long as the Apollo Group owns any
Registrable Securities, Section 4 may not be amended without the prior written
consent of the Apollo Group; (ii) Section 8 may not be amended without the prior
written consent of the Apollo Group; (iii) for so long as the Apollo Group owns
at least 10% of the outstanding Common Stock, Section 6 may not be amended
without the prior written consent of the Apollo Group; and (iv) for so long as
the Apollo Group owns at least 10% of the outstanding Common Stock, Section 9
may not be amended without the prior written consent of the Apollo Group.

(g) This Agreement shall terminate automatically upon: (i) the dissolution of
the Company upon the determination of Holders having the Required Voting
Percentage, or (ii) the consummation of a Control Disposition; provided,
however, that (A) for so long as the Apollo Group owns any Registrable
Securities, Section 4 may not be terminated without the prior written consent of
the Apollo Group, (B) for so long as the Apollo Group owns at least 10% of the
outstanding Common Stock, Section 6 may not be terminated without the prior
written consent of the Apollo Group, (C) the indemnification provisions of
Section 4 and the covenants in Section 8 shall survive any termination, and
(D) for so long as the Apollo Group owns at least 10% of the outstanding Common
Stock, Section 9 shall survive any termination.

(h) Any Holder who disposes of all of his, her or its Common Stock in conformity
with the terms of this Agreement shall cease to be a party to this Agreement and
shall have no further rights hereunder; provided, however, that the provisions
of Section 7 shall survive any termination.

(i) The spouses of the individual Management Holders are fully aware of,
understand and fully consent and agree to the provisions of this Agreement and
its binding effect upon any community property interests or similar marital
property interests in the Common Stock they may now or hereafter own, and agree
that the termination of their marital relationship with any Management Holder
for any reason shall not have the effect of removing any Common Stock of the
Company otherwise subject to this Agreement from the coverage of this Agreement
and that their awareness, understanding, consent and agreement are evidenced by
their signing this Agreement. Furthermore, each individual Management Holder
agrees to cause his or her spouse (and any subsequent spouse) to execute and
deliver, upon the request of the Company, a counterpart of this Agreement.

(j) Any Disposition or attempted Disposition in breach of this Agreement shall
be void and of no effect. In connection with any attempted Disposition in breach
of this Agreement, the Company may hold and refuse to transfer any Common Stock
or any certificate therefor, in addition to and without prejudice to any and all
other rights or remedies which may be available to it or the Holders. Each party
to this Agreement acknowledges that a remedy at law for any breach or attempted
breach of this Agreement will be inadequate, agrees that each other party to
this Agreement shall be entitled to specific performance and injunctive and
other

 

24



--------------------------------------------------------------------------------

equitable relief in case of any such breach or attempted breach and further
agrees to waive (to the extent legally permissible) any legal conditions
required to be met for the obtaining of any such injunctive or other equitable
relief (including posting any bond in order to obtain equitable relief).

(k) This Agreement may be executed simultaneously in two or more counterparts,
any one of which need not contain the signatures of more than one party, but all
such counterparts taken together will constitute one and the same agreement. It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart. The failure of any Holder to execute this
Agreement does not make it invalid as against any other Holder.

(l) Whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or any other jurisdiction, and such invalid, illegal or otherwise unenforceable
provisions shall be null and void as to such jurisdiction. It is the intent of
the parties, however, that any invalid, illegal or otherwise unenforceable
provisions be automatically replaced by other provisions which are as similar as
possible in terms to such invalid, illegal or otherwise unenforceable provisions
but are valid and enforceable to the fullest extent permitted by law.

(m) Each party hereto shall do and perform or cause to be done and performed all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments and other documents as any other party
hereto reasonably may request in order to carry out the provisions of this
Agreement and the consummation of the transactions contemplated hereby.

(n) The parties to this Agreement agree that jurisdiction and venue in any
action brought by any party hereto pursuant to this Agreement shall exclusively
and properly lie in the Delaware State Chancery Court located in Wilmington,
Delaware, or (in the event that such court denies jurisdiction) any federal or
state court located in the State of Delaware. By execution and delivery of this
Agreement each party hereto irrevocably submits to the jurisdiction of such
courts for himself and in respect of his property with respect to such action.
The parties hereto irrevocably agree that venue for such action would be proper
in such court, and hereby waive any objection that such court is an improper or
inconvenient forum for the resolution of such action. The parties further agree
that the mailing by certified or registered mail, return receipt requested, of
any process required by any such court shall constitute valid and lawful service
of process against them, without necessity for service by any other means
provided by statute or rule of court.

(o) No course of dealing between the Company, or its subsidiaries, and the
Holders (or any of them) or any delay in exercising any rights hereunder will
operate as a waiver of any rights of any party to this Agreement. The failure of
any party to enforce any of the provisions of this Agreement will in no way be
construed as a waiver of such provisions and will not affect the right of such
party thereafter to enforce each and every provision of this Agreement in
accordance with its terms.

 

25



--------------------------------------------------------------------------------

(p) BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS
ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON
AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OR ARBITRATION, THE PARTIES HERETO
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO
ENFORCE OR DEFEND ANY RIGHT OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS
ENTERED INTO IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREIN.

(q) This Agreement sets forth the entire agreement of the parties hereto as to
the subject matter hereof and supersedes all previous agreements among all or
some of the parties hereto, whether written, oral or otherwise, as to such
subject matter, including, without limitation, the Original Agreement from and
after the completion of the IPO. Unless otherwise provided herein, any consent
required by the Company may be withheld by the Company in its sole discretion.

(r) Except as otherwise expressly provided herein, no Person not a party to this
Agreement, as a third party beneficiary or otherwise, shall be entitled to
enforce any rights or remedies under this Agreement.

(s) If, and as often as, there are any changes in the Common Stock by way of
stock split, stock dividend, combination or reclassification, or through merger,
consolidation, reorganization or recapitalization, or by any other means,
appropriate adjustment shall be made in the provisions of this Agreement, as may
be required, so that the rights, privileges, duties and obligations hereunder
shall continue with respect to the Common Stock as so changed.

(t) No director of the Company shall be personally liable to the Company or any
Holder as a result of any acts or omissions taken under this Agreement in good
faith.

(u) In the event additional shares of Common Stock are issued by the Company to
a Holder at any time during the term of this Agreement, either directly or upon
the exercise or exchange of securities of the Company exercisable for or
exchangeable into shares or Common Stock, such additional shares of Common
Stock, as a condition to their issuance, shall become subject to the terms and
provisions of this Agreement.

(v) Notwithstanding anything to the contrary contained herein, but subject to
Section 3.2, the Apollo Group may assign its rights or obligations, in whole or
in part, under this Agreement to one or more of its Affiliates and may assign
its registration rights and obligations under Section 4, in whole or in part, to
any party to whom it transfers any shares of Common Stock.

(w) In the event that any member of the Apollo Group becomes an owner of Common
Stock of the Company, such member shall automatically become party to this

 

26



--------------------------------------------------------------------------------

Agreement and this Agreement shall be amended and restated to provide that the
Apollo Group or a designee of the Apollo Group shall have all of the rights and
obligations of the Apollo Group hereunder.

(x) This Agreement shall become effective subject to and upon consummation of
the IPO.

*    *    *    *    *

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement to reflect
approval of the Company to be effective as of the date first above written.

 

METALS USA HOLDINGS CORP. By:  

 

  Name:   Title:

 

Accepted and agreed by: APOLLO INVESTMENT FUND V, L.P. By: Apollo Advisors V,
L.P., its general partner By: Apollo Capital Management V, Inc., its general
partner By:  

 

  Name:     Title:   APOLLO OVERSEAS PARTNERS V, L.P. By: Apollo Advisors V,
L.P., its managing general partner By: Apollo Capital Management V, Inc., its
general partner By:  

 

  Name:     Title:  

[SIGNATURE PAGE TO AMENDED AND RESTATED

INVESTORS RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

APOLLO NETHERLANDS PARTNERS (A)V, L.P. By:   Apollo Advisors V, L.P., its
general partner By:   Apollo Capital Management V, Inc., its general partner By:
 

 

  Name:   Title: APOLLO NETHERLANDS PARTNERS (B)V, L.P. By:   Apollo Advisors V,
L.P., its general partner By:   Apollo Capital Management V, Inc., its general
partner By:  

 

  Name:   Title: APOLLO GERMAN PARTNERS V GMBH KG & CO. By:   Apollo Advisors V,
L.P., its special limited partner By:   Apollo Capital Management V, Inc., its
general partner By:  

 

  Name:   Title: MANAGEMENT HOLDERS By:  

 

  Name:   Title

[SIGNATURE PAGE TO AMENDED AND RESTATED

INVESTORS RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

ADOPTION AGREEMENT

This Adoption Agreement (“Adoption”) is executed pursuant to the terms of the
Amended and Restated Investors Rights Agreement, dated as of April 13, 2010 (as
amended from time to time, the “Investors Rights Agreement”), by the transferee
(“Transferee”) executing this Adoption. By the execution of this Adoption, the
Transferee agrees as follows (terms used but not defined in this Adoption have
the meanings set forth in the Investors Rights Agreement):

 

  1. Acknowledgement. Transferee acknowledges that Transferee is acquiring
certain shares of Common Stock of the Company, subject to the terms and
conditions of the Investors Rights Agreement, among the Company and the Holders
party thereto.

 

  2. Agreement. Transferee (i) agrees that the shares of Common Stock acquired
by Transferee, and certain other shares of Common Stock that may be acquired by
Transferee in the future, shall be bound by and subject to the terms of the
Investor Rights Agreement, pursuant to the terms thereof, and (ii) hereby adopts
the Investor Rights Agreement with the same force and effect as if he, she or it
were originally a party thereto.

 

  3. Notice. Any notice required as permitted by the Investor Rights Agreement
shall be given to Transferee at the address listed beside Transferee’s signature
below.

 

  4. Joinder. The spouse of the undersigned Transferee, if applicable, executes
this Adoption to acknowledge its fairness and that it is in such spouse’s best
interest, and to bind such spouse’s community interest, if any, in the shares of
Common Stock and other securities referred to above and in the Investor Rights
Agreement, to the terms of the Investor Rights Agreement.

 

Signature:

 

 

Address:

 

 